Exhibit 10.33
 
English Translation of a Business License written in Chinese










Sino-Foreign Cooperative
Joint Venture Agreement
For
Yi Gao Shanghai Advertising Limited








January 2009
 
 
 
 
 

--------------------------------------------------------------------------------

 
INDEX


 
Chapter 1
General Provisions
Chapter 2
The Parties of the Equity Joint Venture Company
Chapter 3
Establishment of the Equity Joint Venture Company
Chapter 4
The Purpose, Scope and Scale of the Business
Chapter 5
Total Amount of Investment and the Registered Capital
Chapter 6
Responsibilities of Each Party to the Equity Joint Venture Company
Chapter 7
The Board of Directors
Chapter 8
Management Structure
Chapter 9
Business Plan and Budget
Chapter 10
Foreign Exchange Management
Chapter 11
Labor Management
Chapter 12
Taxes, Finance and Audit
Chapter 13
Duration of the Equity Joint Venture Company
Chapter 14
Termination and Liquidation of the Joint Venture Company
Chapter 15
Insurance
Chapter 16
Liabilities for Breach of the Agreement
Chapter 17
Applicable Law
Chapter 18
Force Majeure
Chapter 19
The Amendment and Alteration of the Agreement
Chapter 20
Settlement of Disputes
Chapter 21
Miscellaneous



 
 

--------------------------------------------------------------------------------

 


Chapter 1 General Provisions


In accordance with the Law of the People’s Republic of China on Joint Ventures
Using Chinese and Foreign Investment (the "Joint Venture Law") and other
relevant laws and regulations in China, Shanghai Quo Advertising Company Limited
and Linkrich Enterprise Advertising and Investment Limited, under the principle
of equality and mutual benefit and through friendly consultations, agree to
jointly invest to set up a equity joint venture enterprise in Shanghai of the
People s Republic of China.


Chapter 2 The Parties of the Equity Joint Venture Company


2.1       Parties to this Agreement are as follows:
 
2.11     Party A: Shanghai Quo Advertising Company Limited
Legal representative: Hao Da yong        Position: Executive Director
Legal address: Room 328, Tower 2, No. 555 Qingyun Road, Shanghai, China
 
2.12     Party B: Linkrich Enterprise Advertising and Investment Limited
Legal representative: Godfrey Hui     Hong Kong ID No. G241053(1)
Legal address: 21/F., Chinachem Century Tower 178 Gloucester Road, Wanchai, Hong
Kong
 
Both parties are required to notify the counterparty any change to its legal
representative of legal address, if any, according to provision stated in
Chapter 23 of this Agreement.


Chapter 3 Establishment of the Equity Joint Venture Company


3.1 In accordance with the Joint Venture Law and other relevant Chinese laws and
regulations, both parties of the equity joint venture agree to set up and
jointly operate Yi Gao Shanghai Advertising Limited ( hereinafter referred to as
the joint venture company),


3.2 The name of the joint venture company is Yi Gao Shanghai Advertising
Limited.


3.3 The legal address of the joint venture company is at Room 415, No. 228,
Jiang chang san Road, Shanghai.


3.4. Legal representative: Lam Chi Ying


3.5.All activities of the joint venture company shall be governed by the laws,
decrees and pertinent rules and regulations of the People s Republic of China.


3.6 The form of the joint venture company is a limited liability company. Each
party to the joint venture company is liable to the joint venture company within
the limit of the capital subscribed by it. The profits, risks and losses of the
joint venture company shall be shared by the parties in proportion to their
contributions to the registered capital.
 
 
 

--------------------------------------------------------------------------------

 
 
Chapter 4 The Purpose, Scope and Scale of the Business
 
4.1 The goals of both parties to form the joint venture company, are to enhance
economic co-operation, technology and information exchanges, adopt advanced and
scientific management methods, comprehensively utilize their strengths in the
market, financial and business management and strive to build an
enterprise-scale joint venture company with strong growth of operating income,
high quality of personnel and other specialized comprehensive strengths, among
precedent and domestic advertising companies, so as to raise economic results
and ensure satisfactory economic benefits for both parties.
 
The business scope of the joint venture company:
Design, produce, broadcast or to act as an advertising agent for both local and
foreign advertisements, provision of corporate image positioning services and
computer graphics design services. (should hold operating permit(s) for
operations requiring administrative permission)
 
4.2 The business scale of the joint venture company:
Normal annual sales income of the joint venture company up to RMB6,000,000.


Joint venture company may gradually expand its business scale according to
market conditions.
 
Chapter 5 Total Amount of Investment and the Registered Capital


5.1 The total amount of investment of the joint venture company is USD1,400,000.
The registered capital is USD1,000,000.


5.2 Investment contributed by the parties is RMB1,000,000, which will be the
registered capital of the joint venture company. Of which: Party A shall pay RMB
Equivalent of USD300,000 in cash , accounting for 30%; Party B shall pay
USD700,000 by way of cash in USD accounting for 70%.


5.3 Party A and Party B shall pay the registered capital of the joint venture
company according to their respective proportion of the investment in six months
from the date the business license of the joint venture company is issued A CPA
firm registered in China will be engaged by the joint venture company to verify
the payment and to provide a verification report to the joint venture company.
Thereafter, the joint venture company shall issue an investment certificate to
each party which shall include the date and amount of the investment.


5.4 In case any party to the joint venture intends to assign all or part of his
investment subscribed to a third party, consent shall be obtained from the other
party to the joint venture, and approval from the examination and approval
authority is required. When one party to the joint venture assigns all or part
of his investment, the other party has preemptive right in purchasing his
investment.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5   During the term of the joint venture company，no party shall be allowed to
reduce the capital which has been contributed to the joint venture company in
any way.


5.6   In case the joint venture company intends to increase the capital,
unanimous approval from the board of directors and approval from examination and
approval authority are required.


Chapter 6 Responsibilities of Each Party to the Joint Venture Company
 
6.1   Party A shall be responsible for the following matters:
 
6.1.1The capital of the joint venture company shall be paid according to the
terms of this Agreement;
 
6.1.2.Handling of applications for approval, registration, business license
another matters concerning the establishment of the joint venture company ;
 
6.1.3 Assisting the joint venture company for processing the application for the
right to run business;
 
6.1.4 Assisting the joint venture company in making plans of product
localization and marketing strategy;
 
6.1.5 Assisting the joint venture company in exploring market and increase
market share;
 
6.1.6 Assisting the joint venture company in leasing office;.
 
6.1.7 Assisting the joint venture company in design, purchase and construction
of the facilities of the joint venture company;
 
6.1.8 Assisting the joint venture company in contracting and settling the
fundamental facilities such as water, electricity, transportation and
communication;
 
6.1.9 Assisting the joint venture company in recruiting Chinese management
personnel, technicians, and other necessary staff;
 
6.1.10 Assisting in applying for the entry visa, work license and processing
their travelling matters;
 
6.1.11 Responsible for handling other matters entrusted by the joint venture
company.
 
6.1.12 Assisting the joint venture company in purchasing or leasing
equipment，office equipment, transportation and communication facilities and
renting office if necessary;
 
Chapter 7 The Board of Directors


7.1 The date of registration of the joint venture company shall be the date of
the establishment of the board of directors of the joint venture company.


7.2 The board of directors is composed of three directors, of which one shall be
appointed by Party A and two by Party B. The chairman of the board shall be
appointed by Party B. The term of office for the directors is 1 year. Their term
of office may be renewed if continuously appointed by the relevant party.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3 Any vacancy in the office of the board of directors shall be filled in by
the original appointer immediately. At any time each party can change its
director, but a written letter shall be sent to the joint venture company 15
days in advance and filed to the relevant documents in examination and approval
authority accordingly.


7.4 The highest authority of the joint venture company shall be its board of
directors. It shall decide all major issues concerning the joint venture
company. Two thirds of the board of directors shall constitute a quorum. The
board resolution is invalid when such quorum is not present. The board
resolution shall be signed by every member attended the meeting. A written
resolution by all the members of the board is also valid. Such written
resolution could be passed by fax but shall be confirmed by registered airmail
letter.


7.5 Should the chairman be unable to exercise his responsibilities for any
reason, he shall authorize any other directors to represent the joint venture
company temporarily. The director shall be authorized to assume the
responsibilities of the Chairman.


7.6 Should the directors be unable to attend the board meeting, he may make a
written notice to the board authorizing someone else to represent him and vote
in his stead. In case the directors neither attend nor entrust someone else to
attend the meeting，he will be regarded as abstention. The following matters
could only be resolved through unanimous approval from directors attending the
board meeting or by written resolution as described in Chapter 7.4:
 
7.6.1.Amendment of the association of the joint venture company;
 
7.6.2 Increase of the registered capital of the joint venture company within the
scope permitted by law;
 
7.6.3.Transfer of interests;
 
7.6.4 Termination, extension and dissolution of the joint venture company
 
7.6.5.Merger，affiliation and consolidation of the joint venture company with
other economic organizations;
 
7.6.6.As for the other matters, approval by majority should be required. However
before the contribution is not yet paid in full, directors appointed by each
party exercise their voting rights according to the actual paid proportion;
 
7.7 The board of directors shall convene at least one meeting every year. The
meeting shall be called and presided over by the chairman of the board. The
chairman may convene an interim meeting based on a proposal made by more than
two third of the total number of directors. Minutes and agenda of the meetings
shall be written in Chinese and the minutes shall be placed on file.
 
 
 

--------------------------------------------------------------------------------

 
 
7.8.All notices, resolutions and documents mentioned in this Agreement could be
sent by fax. Directors may sign on a fax copy.
 


Chapter 8 Management Structure


8.1.The joint venture company shall establish a management team which shall be
responsible for its daily management. The management team shall have a general
manager, appointed by Party B as the legal representative of the joint venture
company. The general manager‘s terms of office is 1 year.


8.2.The responsibility of the general manager is to carry out the decisions of
the board and organize and conduct the daily management of the joint venture
company. The specific rights and responsibilities of general manager of the
company described in the relevant provisions of this Agreement;


8.3 Supervisors
 
Company has no board of supervisors, only one supervisor who is appointed by the
Party B.
 
Chairman, directors, general manager and financial officer shall not
concurrently serve as supervisor. The supervisor’s term of office is 3 years. He
or she may serve a consecutive term if re-elected upon expiration of the term.
 
Supervisor are responsible for the following matters:
 
(1) Monitor the company's financial status;
 
(2) Supervise the behavior of chairman, directors and general manager in
performing their duties to ensure compliance with the laws and regulations;
Request the chairman, the directors and the general manger to correct their
behavior, if such behavior damages the interests of the company;
 
8.4 The joint venture company should set up a number of departments.
Departmental managers are responsible for each department. Departmental managers
should perform the work assigned by the general manager and report to the
general manager regularly;
 
8.5 During the term, the board of directors shall assess if the general manager
has achieved the goal of the board and evaluate his performance on annual
basis.;


8.6 The remuneration of the expatriates and senior staff of the joint venture
company will be determined by the board of director according to the
remunerations offered by the other similar joint venture companies in China;


8.7 In case of any self-serving abuse, corruption, negligence, or incompletion
of the task assigned, the board of directors or the general manager shall have
the rights to dismiss or replace management at any time. Without approval from
the board of directors, all employees of the joint venture company shall not
serve simultaneously in other organizations.
 
 
 

--------------------------------------------------------------------------------

 
 
Chapter 9 Business Plan and Budget


9.1 The general manager of the joint venture company shall be responsible for
preparing the annual business plan and budget. Each fiscal year operating plan
and budget (including balance sheet, income statement and cash flow budget)
shall be submitted to the board within one month before the start of the fiscal
year.
Chapter 10 Foreign Exchange Management


10.1 All matters relating to foreign exchange shall be conducted in accordance
with the "PRC Foreign Exchange Control Regulations” and other relevant
provisions of China;


10.2 The joint venture company shall get the approval from the People's Bank of
China or State Administration of Foreign Exchange Control to open RMB accounts
and foreign currency accounts in the banks within the territory of the People’s
Republic of China;


10.3 All the foreign exchange receipts of the joint venture company must be
deposited in its foreign currency accounts and all foreign exchange
disbursements must be made from its foreign currency accounts;


10.4 The joint venture company may apply for loans in foreign currency or RMB
from banks based on its business needs and relevant regulation requirements.


Chapter 11 Labor Management


11.1 Labor contract covering the recruitment, employment, dismissal and
resignation, wages, labor insurance, welfare, rewards, penalties and other
matters concerning the staff and workers of the joint venture company shall be
established between the joint venture company and the individual employee of the
joint venture company in accordance with the “People's Republic of China Labor
law”, “Regulations of the People s Republic of China on Labor Management in
Joint Ventures Using Chinese and Foreign Investment and its Implementing Rules
in Shanghai” and other relevant regulations as well as the decisions of the
board of directors. The labor contracts shall, after being signed, be filed with
the local labor management department;


11.2 As for the staff the joint venture company needed, the company will give
priority to the candidates recommended by Party A. The remains will be recruited
through open recruitment and assessments by the joint venture company, after
obtaining the approvals from the local labor management department.


11.3 As for the expatriates employed by the joint venture company, their wages
are borne by the joint venture company. The recruitment, firing and wages,
social insurance, welfare, standard of traveling expenses of the senior
management staff recommended by both parties will be discussed and decided by
the board of directors;
 
 
 

--------------------------------------------------------------------------------

 
 
11.4 The employees of the joint venture company are entitled to the pension
insurance, unemployment insurance and medical insurance according to national
regulations;


Chapter 12 Taxes, Finance and Audit


12.1 The joint venture company shall pay taxes in accordance with the provisions
of Chinese laws and other relative regulations and shall apply in time to enjoy
all preferential treatment applicable to the joint venture company according to
the relevant regulations;


12.2 Local and foreign staff members as well as workers of the joint venture
company shall pay individual income tax in accordance with the provisions of
Chinese laws;


12.3 Allocations for reserve funds, expansion funds of the joint venture company
and welfare funds and bonuses for staff and workers shall be set aside in
accordance with the provisions of the Joint Venture Law. The annual proportion
of allocations shall be decided by the board of directors according to the
business situation of the joint venture company;


12.4 The fiscal year of the joint venture company shall be from January 1 to
December 31. The first fiscal year of the joint venture company should be from
the date of issuance of business license to December 31 of the same year. The
Last fiscal year of the joint venture company should be from January 1 of the
last year to the date of termination;


12.5 The joint venture company shall implement double entry (debit entry and
credit entry) and accrual basis in accounting. All journals, vouchers, books and
reports shall be written in Chinese (and have the corresponding English
version.) The company shall adopt the RMB as its functional currency for
accounting record. Annual, quarterly and monthly accounting and financial
reports shall be signed by the general manager and shall be written and filed in
Chinese version;


12.6.With respect to financial auditing of the company, an independent auditor
registered in China shall be engaged to perform examination and verification of
the account books and financial statement of the company at each year end. The
audit report shall be submitted to the board of directors within three months
after each fiscal year. If party B needs to engage the auditors from other
country to perform audit, Part A shall give its consents. However, all the
relevant cost shall be borne by Party B. The joint venture company and other
party shall provide account books, vouchers and all other necessary documents;


12.7 In the first three month of each fiscal year, the general manager shall
prepare the previous year’s balance sheet, profit and loss statement and profit
distribution plan and submit them to the board of directors for review and
approval;
 
 
 

--------------------------------------------------------------------------------

 
 
12.8 The financial statements shall be prepared on a monthly basis. The
quarterly financial statements shall be submitted to the board of directors.


Chapter 13 Duration of the Joint Venture Company


13.1 The duration of the joint venture company is 15 years. The establishment
date of the joint venture company shall be the date on which the business
license of the joint venture company is issued. An application for the extension
of the duration shall be unanimously approved by the both parties and submitted
to relevant authority for approval


Chapter 14 Termination and Liquidation of the Joint Venture Company


14.1 When the following situations occur，the joint venture company can be
terminated and liquidated:
 
14.1.1 Expiration of the duration of the joint venture company;
 
14.1.2 Serious losses of the joint venture company, resulting in less than the
market value of its assets to pay debts due and payable, and in the reasonable
future, unable to turn around;
 
14.1.3. Inability to make long-term execution of this Agreement due to force
majeure, or suffering serious damage, which cannot be overcome;
 
14.1.4 All or most of assets shall be confiscated by the government or the
relevant organizations.
 
14.1.5 Unless the parties otherwise agree, the joint venture company sell or
transfer all or most of (more than 75%) of the assets.
 
14.1.6. In the event of default set in Chapter 14.2, the non-defaulting party
has rights to request in writing to terminate this Agreement.
 
14.2 During the joint venture company operating period, in the event of default
set as follows, the non-defaulting party has rights to request in writing to
terminate this Agreement:
 
14.2.1. Any party is in violation of the provisions of this Agreement to
transfer its whole or part of interests in the joint venture company;
 
14.2.2Any Party involving in a legal dispute with a third party may seriously
impede the operations of the joint venture company. Under request of the joint
venture company or the non-defaulting party in writing, the dispute is still not
yet resolved within six months;
 
14.2.3 Any party fails to perform their major obligations under this Agreement,
under request of the joint venture company or the non-defaulting party, such
situation is not effectively cured or such default is failed to be compensated
within 3 months;
 
14.2.4 Any party is dissolved and is declared bankruptcy.
 
 
 

--------------------------------------------------------------------------------

 
 
14.3 If the joint venture company terminates due to the reasons as mentioned in
Chapter 14.1, both parties shall perform asset valuation and liquidation under
the instruction of the liquidation committee as established in accordance with
“Liquidation rules for foreign invested enterprises”. The liquidation committee
shall, by all means, obtain the best prices for the assets during the
liquidation process. If necessary, the liquidation committee shall conduct
public bidding, domestically and internationally to sell partial or entire
assets. Each party is entitled to participate in the bidding process by its own
or jointly with other third parties. After the settlement of the debts and the
taxes, and upon verification of the liquidation reports by a CPA firm registered
in China, the remaining assets shall be distributed to each party according to
their proportion of their capital contribution at the time of the liquidation.
Party B has the priority to the remaining foreign currency assets;


14.4 Party B has the rights to remit the assets obtained from liquidation to
overseas according to the prevailing laws.
 
Chapter 15 Insurance


15.1 All kinds of insurance of the joint venture company shall be purchased from
local insurance company in the People s Republic of China only. Types, value and
duration of insurance shall be decided by the board of directors.


Chapter 16 Liabilities for Breach of the Agreement


16.1 Should either Party A or Party B fail to pay the contributions on schedule,
the breaching party shall pay to the other party 3% of such delayed contribution
on a monthly basis. Should contribution was due for over 3 months, in addition
to accumulated liquidated damages, the other party shall have the right to
terminate this Agreement and to claim damages from the breaching party.


16.2 Should all or part of this Agreement and its appendices be unable to be
executed as a result of one party’s fault, the breaching party shall be fully
responsible for the loss. Should it be the fault of both parties, they shall
take up their respective responsibility according to the actual situation.


Chapter 17 Applicable Law


17.1 The formation, validity , interpretation, execution and settlement of
disputes in respect of this Agreement shall be governed by the relevant laws of
the People’ s Republic of China. If no current law of the People’s Republic of
China has been enacted to certain matter of this Agreement, the matter can be
handled in accordance with general international practice.


Chapter 18 Force Majeure


18.1 Force majeure means:
 
(1)  
out of control of the both parties or the joint venture company;

 
 
 

--------------------------------------------------------------------------------

 
 
(2)  
unforeseen events, and their occurrence and consequences are unpreventable and
unavoidable; These events include (but are not limited to) floods, fire,
explosion, typhoon, earthquake or other natural disasters, transport accidents,
embargoes, riots, armed conflicts and wars;

 
18.2  Should either of the parties to this Agreement be prevented from executing
this Agreement by force majeure, the contract period shall be extended according
to the corresponding time of the event affected;


18.3  The affected party shall notify the other party by telegram or fax without
any delay, and within 30 days thereafter provide detailed information of the
events and a valid document for evidence by registered air mail;


18.4  If the force majeure event continues and this Agreement cannot be executed
more than 6 months, both parties shall, through friendly consultations, as far
as possible to immediately address how to further the execution of this
Agreement.


Chapter 19 The Amendment and Alteration of the Agreement


19.1 The amendment of this Agreement or other appendices shall come into force
only after a written agreement has been signed by both parties and approved by
the original examination and approval authority.


Chapter 20 Settlement of Disputes


20.1 If any disputes arisen during the contract terms of this Agreement, each
party shall prepare a written notice which specifies the details of controversy
to the counterparty. Both parties shall endeavor to resolve the dispute within
60 days after receiving the notices;


20.2 In case consensus cannot be reached within the aforementioned 60 days, the
disputes shall be submitted to the Foreign Economic and Trade Arbitration
Commission of the China Council for the Promotion of International Trade for
arbitration in accordance with its rules of procedure. Their decision is final
and with binding effect to both parties. The full cost of the arbitration shall
be borne by the losing party;


20.3 During the arbitration, this Agreement shall be observed and enforced by
both parties except for the matters in dispute.
 
 
 

--------------------------------------------------------------------------------

 


Chapter 21 Miscellaneous


21.1The appendices prepared in accordance with the principles of this Agreement
are integral parts of this Agreement. This Agreement and its appendices shall
come into force commencing from the date of approval of its entrusted
examination and approval authority in the People s Republic of China.


21.2 Should notices be sent by either Party A or Party B by telegram or telex,
etc., the written letter notices shall also be provided shortly. The legal
addresses of Party A and Party B listed in this Agreement or new legal address
which has been notified the counterparty, if any, shall be the posting
addresses.


21.3 In accordance with 21.2, a notice sent by telegraph, telex or facsimile is
assumed to arrive one business day later. "Working day" mentioned in 21.3 does
not include Saturday, Sunday or statutory holiday;


21.4 Any provision in this Agreement of, such as the decision made by the
arbitration body is not lawful, should not affect the legality of other
provisions. Other provisions of this Agreement shall be enforced by both parties
and the joint venture company


21.5 This Agreement shall be subject to the approval of Shanghai government and
will be effective on the date of approval.


21.6 This Agreement is executed in four original copies, with the same effect
signed by the authorized representative of both parties in Shanghai. Each party
retains one copy. Two copies shall be sent to the project approval authority and
the business registration authorities.






***********




Party A: Shanghai Quo Advertising Company Limited
Representative: Hao Da Yong
/s/ Hao Da Yong



 
Party B Linkrich Enterprise Advertising and Investment Limited
Representative: Godfrey Hui
/s/ Godfrey Hui


 



--------------------------------------------------------------------------------